Citation Nr: 1748863	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sore or injured neck, shoulders, and back, to include as due to radiation exposure and/or an undiagnosed illness. 

2.  Entitlement to service connection for sore or weak muscles, to include as due to radiation exposure and/or an undiagnosed illness.
 

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1991 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran testified at a September 2014 Travel Board hearing and a copy of that transcript is of record. 

In July 2015, the Board remanded the instant matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its July 2015 remand, the Board instructed the AOJ to obtain the Veteran's updated VA treatment records, obtain treatment records from the Tripler Army Medical Center and conduct appropriate development to determine whether the Veteran had been exposed to ionizing radiation during his service in accordance with the VA Adjudication Procedure Manual.  The Board further instructed the AOJ to contact appropriate sources to verify the Veteran's service in Southwest Asia Theater of operations and obtain VA etiology opinions.

The AOJ obtained the Veteran's updated VA treatment records, Tripler Army Medical Center treatment records and a Beneficiaries Identification and Records Location Subsystem (BIRLS) response.  The AOJ also sent a letter to the Veteran in December 2015 requesting that the Veteran send evidence showing his service in the Southwest Asia Theater of operations and obtained VA etiology opinions in July 2017.  In addition, the Veteran submitted a completed Radiation Risk Activity Information Sheet in June 2016 in which he stated he was exposed to radiation as an air crewman in Patrol Squadron One (VP-1).  However, the AOJ completed no additional steps to obtain a dose estimate for the Veteran and/or an etiology opinion as to his claimed radiation exposure.

Accordingly, a remand is required so that the AOJ may follow the appropriate procedures to obtain a dose estimate from the Department of Defense and then referral to the VA Under Secretary for Benefits and/or Undersecretary of Health.  As far as the procedure for requesting dose estimates is concerned, there is additional guidance in the M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Verification of Exposure to Ionizing Radiation Under 38 C.F.R. § 3.311.  Of note, such requests should also include a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation if the disease is not among those listed in § 3.311(b)(2). 

The Veteran should also be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disorders.  The Board notes that the Veteran has been undergoing treatment for his neck disability through the VA Choice Program.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include any provider seen through the VA Choice Program.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  These VA treatment records include updated VA treatment records dated from May 2017 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should request a radiation dose estimate from the Defense Threat Reduction Agency (DTRA) or other appropriate agency.  The information contained in the letter to the DTRA or other appropriate agency should include the regulation under which the request is made (38 C.F.R. § 3.311); the Veteran's name, address, and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity; and, a description of the disease claimed.  See Veterans Benefits Administration Fast Letter 04-20.  Note that the Veteran had reported radiation exposure as a crewman in the Patrol Squadron One (VP-1) while flying P-3 Orion aircraft.

3.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health.

After reviewing the claims file, an opinion should be provided as to whether it at least as likely as not (50 percent probability or greater) that the currently diagnosed (1) neck disability, (2) back disability, (3) shoulder disability, and (4) muscle strain is etiologically related to any radiation exposure during the Veteran's active military service, to include serving as an air crewman aboard P-3 Orion aircraft? 

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved should be considered in giving this opinion. 

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




